Citation Nr: 1448716	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-27 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to an initial compensable disability rating for right testicle scar, residual of right hydrocele removal and orchiopexy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1975.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from October 2006 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In February 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that, in part, denied the appealed claim of entitlement to an initial compensable disability rating for right testicle scar, residual of right hydrocele removal and orchiopexy. 

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the February 2012 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in November 2013, the Veteran requested to have the prior decision vacated and a new one issued in its place after a new hearing had been conducted.  In June 2014, the Board vacated the portion of the May 2012 decision which denied entitlement to an initial compensable disability rating for right testicle scar, residual of right hydrocele removal and orchiopexy.  

The Veteran also perfected an appeal of the issues of entitlement to service connection for left ear hearing loss disability and tinnitus.  However, in the May 2012 decision, the Board granted service connection for tinnitus, and remanded entitlement to service connection for bilateral hearing loss.  Per the June 2014 Board decision, those portions of the May 2012 Board decision remain undisturbed.  In an October 2012 decision, the Appeals Management Center granted service connection for left ear hearing loss disability.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for left ear hearing loss disability is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In August 2014, this matter was remanded to afford the Veteran a new hearing before the Board in accordance with his November 2013 request.  In September 2014, the Veteran testified at a Travel Board hearing before a second VLJ.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

The law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2014).  The United States Court of Appeals for Veterans Claims (Court) held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's holding in Arneson, during the course of the September 2014 Board hearing, the Veteran's representative specifically waived the Veteran's right to a third hearing.  Therefore, in accordance with Arneson, an additional hearing is not required. 

Other documents contained on the Virtual VA paperless claims processing system include VA treatment records from the San Francisco VA Medical Center dated July 2008 to June 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System (VBMS) contains a September 2014 notice letter regarding the Veteran's September 2014 Travel Board hearing, and a September 2014 Report of General Information noting the Veteran accepted the hearing appointment and waived 30 days' notice of the hearing.

The issue of entitlement to an increased disability rating for left ear hearing loss disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2014 Travel Board hearing testimony; see also June 2014 VA Audiology note.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an initial compensable disability rating for right testicle scar, residual of right hydrocele removal and orchiopexy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

It is at least as likely as not that the Veteran's current right ear hearing loss disability is related to his military service.


CONCLUSION OF LAW

Service connection for right ear hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  If the record shows evidence of in-service acoustic trauma and in-service audiometric results indicate an upward shift in tested thresholds, and if post-service audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the post-service findings to in-service injury, or whether they are more properly attributable to intercurrent causes.  See Hensley, 5 Vet. App. at 159.  

The first element under Shedden is met.  In June 2014, the Veteran underwent an audiometric examination as part of his VA treatment.  Puretone thresholds, in decibels, in relevant part were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
35
40

As the auditory thresholds for all of the frequencies are 26 decibels or greater, the Veteran has a current right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The second Shedden element is also met.  During service, the Veteran's military occupational specialty was Engineer Equipment Mechanic.  See DD 214.  The Veteran testified at his February 2012 and September 2014 Board hearings that he worked repairing engines for heavy equipment and generators, and was exposed to noise from the equipment and engines without hearing protection.  As such, the Board finds the Veteran was exposed to noise during service.

Finally, the third Shedden element is also met.  In a June 2012 addendum opinion, after the Veteran's June 2012 VA examination and a review of the Veteran's claims file, the June 2012 VA examiner opined that considering the documented threshold shift in the Veteran's hearing from the time of his enlistment to release from active duty, and his noise exposure as an Engineer Equipment Mechanic, his current hearing loss is at least as likely as not related to or caused by his military noise exposure.

After a review of the evidence of record as a whole, and resolving any doubt in the Veteran's favor, the Board finds that the Veteran currently has a right ear hearing loss disability for the purposes of applying the laws administered by VA, and there is a nexus between the Veteran's in-service noise exposure and his current hearing loss.  Accordingly, the Board finds that a grant of service connection is warranted for right ear hearing loss disability.


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.


REMAND

Upon VA examination in May 2007, the Veteran reported that he experienced sharp, intense pain in his right testicle scar two-to-three times per month, for a duration of up to 30 seconds.  The May 2007 VA examination report states that the Veteran described the pain as located in the groin, and that the pain appeared to "travel" from a medial location to a lateral location.  At his February 2012 hearing before the Board, the Veteran testified he experienced sharp, intense pain up to two-to-three times per month, lasting 20 to 30 seconds.  However, at his September 2014 hearing before the Board, the Veteran testified that he experiences sharp, excruciating pain through the scar itself, not the groin in general, and that he experiences this pain three-to-four times per month, for varying duration.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's right testicle scar.  

The Veteran's VA treatment records also indicate the Veteran has been followed by private medical providers, to include a private primary care physician.  See January 2011 VA primary care note (noting outside MD).  On remand, the AOJ should ask the Veteran to identify any relevant private medical providers, and make appropriate efforts to obtain any relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private medical providers with whom he has discussed his right testicle scar, or who have examined and/or provided treatment for the scar.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim.  The Veteran's assistance should be requested as needed.  All outstanding VA treatment records should be obtained.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected right testicle scar.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All findings should be reported in detail. 

The examiner should fully document the Veteran's right testicle scar.  

The examiner should specifically address the Veteran's reports that he experiences sharp, excruciating pain through his right testicle scar itself, not the general groin area, up to three-to-four times per month for a duration of up to 30 seconds, that the pain is so intense he has to stop whatever he is doing until the pain passes for fear he will pass out, and that this has affected his employment as a bus driver.  See September 2014 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



___________________________                           ___________________________
             MICHAEL LANE                                                  ERIC S. LEBOFF
           Veterans Law Judge                                               Veterans Law Judge
     Board of Veterans' Appeals                                   Board of Veterans' Appeals


___________________________
DAVID L. WIGHT
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


